Citation Nr: 1711609	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-48 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative joint disease (DJD), degenerative disc disease (DDD), and lumbar discectomy.

2. Entitlement to an initial rating in excess of 20 percent for right knee subluxation associated with degenerative joint disease, right patella.

3. Entitlement to an initial rating in excess of 20 percent for left knee subluxation associated with degenerative joint disease of the left knee status post medial patellofemoral ligament reconstruction.

4. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.

5. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to January 1999, January 2002 to November 2002, and March 2006 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Denver, Colorado, respectively.  

The Veteran testified before the undersigned in a June 2014 hearing.  A hearing transcript is of record.  The Board previously considered and remanded these issues in August 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board regrets the additional remand, but during the pendency of the appeal, the Court of Appeals for Veterans' Claims (Court) issued a decision that added additional requirements for an adequate examination of disabilities based on limitation of motion.  In Correia, the Court held that examinations for disabilities, like the knees and back, should consider active and passive motion, in weight-bearing and nonweight-bearing, and with the range of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The examiners in November 2008, April 2009, December 2012, August 2015, and March 2016 generally did not address these additional factors, but the April 2009 examination for the left knee did address weight-bearing, non-weight bearing, and active and passive motion.  However, as even these findings were taken 8 years ago, the Board finds that they would have little probative value as to the current levels of limitation.  As such, the case must be remanded to obtain measurements in accordance with the Court's ruling.  

The issues of right and left knee subluxation do not concern limitation of motion.  However, the examinations ordered for range of motion testing may also provide evidence of the subluxation symptoms.  In that regard, the issues are factually intertwined and the subluxation issues are also remanded.  The evidence shows that the Veteran is working currently.  Therefore, a claim of compensation for total disability based on individual unemployability is not inferred at this time.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Then, schedule the Veteran for an examination for his low back disability.  The examiner should measure and record all subjective complaints and objective findings, review the claims file, and address the following:

a. Test the low back, addressing pain on both passive and active motion and on both weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b. Review the prior VA examinations from November 2008, April 2009, December 2012, August 2015, and March 2016.  Explain whether the above tests would be largely similar if conducted at those times and if not, how they would have differed.

c. The November 2008 and April 2009 examinations show some evidence of sciatica or radiculopathy, particularly in the right lower extremity.  However, subsequent examinations found no radiculopathy.  The March 2016 examiner noted that radiculopathy symptoms resolved after surgical intervention.  (i) Does the Veteran currently have radiculopathy due to his low back disability?  (ii) Has radiculopathy been present throughout the claims period (since December 2008)?  Explain why or why not.  

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. After completing (1) above, schedule the Veteran for an examination for his knees.  The examiner should measure and record all subjective complaints and objective findings, review the claims file, and address the following:

a. Test both knee joints, addressing pain on both passive and active motion and on both weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b. Review the prior VA examinations from November 2008, April 2009, December 2012, August 2015, and March 2016.  Explain whether the above tests would be largely similar if conducted at those times and if not, how they would have differed.

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4. Issue a supplemental statement of the case with consideration of all relevant evidence and return the case to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




